DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

Response to Amendment
Applicant has amended claim 1. Claims 1 and 3-7 are pending.
The 112(b) rejections set forth in the previous Office Action have been withdrawn. After further consideration, new rejections are made under 112(b). See 112(b) rejections below for details.
The 103 rejections set forth in the previous Office Action have been withdrawn. After further search and consideration, new 103 rejections have been made over newly cited Dumas et al. (EP 3050943) as a primary reference.  See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks filed 3/29/2022 and Remarks filed 5/03/2022, with respect to 112(a) rejections have been fully considered and are persuasive.  
Applicant has argued that the specification does support a step of “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur… wherein the plant biomass is not carbonized in the heat treatment”. After thorough review of Applicant’s specification and comparison thereof to scientific and commercial literature, Examiner agrees with Applicant.
Implicit, but definitive support for the claimed heat treatment step can be found in Example 1 of Applicant’s disclosure. In particular, Example 1 teaches performing heat treatment on biomass (wood) “according to Thermo-D class product treatment” (Page 10 Lines 8-13). Applicant describes said heat treatment as involving heating biomass (wood) from a temperature of 180 °C to 200 °C, and then holding the temperature at a temperature greater than 200 °C. According to the International ThermoWood Association’s web page on ThermoWood (https://www.thermowood.fi/1), Thermo-D treatment is carried out at a temperature of 212 °C for softwoods (e.g. pine and spruce) and a temperature of 200 °C for hard woods (e.g. birch and aspen) (see section titled “Summary of the effects of the ThermoWood process on wood properties, by treatment class”). Thus, in view of evidence from the International ThermoWood Association (https://www.thermowood.fi/1), it is clear that Applicant’s Example 1 contains definitive support for heat treating wood at a temperature greater than 160 °C and not greater than 212 °C.
Scientific literature indicates that biomass will not carbonize at such temperatures. In particular, Tumuluru et al. (“A review on biomass torrefaction process and product properties for energy applications”) teach that carbonization of lignocellulosic biomass (i.e. woody biomass) does not begin to occur until temperatures above 200 °C are reached, at which point hemicellulose begins to carbonize (See Table 2, Figure 3, section titled “Temperature effect on the biomass components” [pages 387-388], section titled “Biomass reactions” [pages 388-390]). Tumuluru et al. fail to point out the specific temperature at which carbonization of Hemicellulose begins. However, Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”) indicate that carbonization of Hemicellulose occurs when heat treatment temperatures reach 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”). Thus, in view of evidence from Tumuluru et al. and Liang et al., it is clear that Applicant’s Example 1 provides implicit, yet definitive support for heat treating wood at a step of “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur… wherein the plant biomass is not carbonized in the heat treatment”.
In view of the forgoing, Examiner withdraws the 112(a) rejections of the claims.

Applicant’s arguments, see Remarks filed 3/29/2022 and Remarks filed 5/03/2022, with respect to 112(b) rejections have been fully considered, but are moot, as they do not apply to any of the 112(b) rejections made below.
Without agreeing to any of the particulars of Applicant’s arguments, Examiner has withdrawn the 112(b) rejections of record in order to accelerate prosecution.
After further consideration, new 112(b) rejections have been found to be necessary. See 112(b) rejections below for details.

Applicant’s arguments, see Remarks filed 3/29/2022 and Remarks filed 5/03/2022, with respect to 103 rejections of record, made over Tumuluru in view of Boateng, have been fully considered, but they are moot, as they do not apply to the combination of references relied upon in the new 103 rejections below.
Without agreeing to any of the particulars of Applicant’s arguments, Examiner has withdrawn the 103 of record over Tumuluru in view of Boateng in order to accelerate prosecution.
After further search and consideration, the amendments to the claims have been found to necessitate new rejections over newly cited Dumas et al. (EP 3050943). See 103 rejections below for details. 

Claim Interpretation
Claim 1 recites “heat treating plant biomass in a heat treatment chamber at a temperature between 160 °C and a temperature that is below a point where carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose” in lines 3-5, and “wherein the plant biomass is not carbonized in the heat treatment” in line 14.
Applicant’s arguments make it clear that Applicant considers these claim limitations to exclude any and all carbonization of biomass from the claimed heat treatment step. As discussed in the “Response to Arguments” section above, Examiner now agrees with Applicant that Applicant’s disclosure is supportive of an embodiment wherein no carbonization of biomass occurs during the heat treatment. Thus, in order to accelerate prosecution, Examiner has examined the claims in accordance with Applicant’s preferred interpretation thereof. In other words, Examiner has interpreted the claims as excluding any and all carbonization, including the carbonization of Hemicellulose, from the claimed heat treatment step.  
However, as Examiner has previously emphasized Applicant’s specification recites “When biomass is heat treated between a temperature of about 160°C and a temperature below the point where carbonization begins to occur, defined as before initiation of exothemal degradation of cellulose, the biomass undergoes permanent changes in qualities such as composition and structure,” (Page 4, Lines 3-6, emphasis added). The emphasized portion of this disclosure appears to be an explicit definition of “the point where carbonization beings to occur” as the point at which exothermal degradation of cellulose begins. To be clear, Examiner’s stances is that said emphasized portion is an explicit definition of “the point where carbonization beings to occur”.
Evidentiary prior art reference Milosavljevic et al. (“Thermal Effects in Cellulose Pyrolysis: Relationship to Char Formation Processes”) teaches that pyrolysis (thermal decomposition) of cellulose is endothermic in the absence of char formation (section titled “Thermochemistry of Pyrolysis” [page 657] and Figure 8 [page 658]). In other words, Milosavljevic indicates that, in a process wherein cellulose is pyrolysed but not converted into char (carbonized), the thermal degradation (pyrolysis) of said cellulose will be endothermic. In view of the aforementioned evidence from Milosavljevic, it is understood that “the point at which exothermal degradation of cellulose beings” is the point at which carbonization of cellulose begins. Thus, it is understood that “the point where carbonization beings to occur” as defined in Applicant’s specification is the point at which carbonization of cellulose begins to occur.
In view of the forgoing, Examiner maintains that it is perfectly reasonable to interpret the term “carbonization” as used in the present application as referring only to the carbonization of cellulose. Said interpretation of “carbonization”, as explained above, is made in light of explicit disclosures made in Applicants’ specification. Under said interpretation of the term “carbonization”, it would be perfectly reasonable to interpret the claimed “temperature that is below a point where carbonization begins to occur” as a temperature below which the carbonization of cellulose begins to occur. Likewise, it would be perfectly reasonable to interpret the claim limitation “wherein the plant biomass is not carbonized in the heat treatment” as excluding only the carbonization of cellulose, and not necessarily excluding the carbonization of hemicellulose.
In further support of Examiner’s position on this matter, it is noted that the above interpretations of “carbonization” and the like are perfectly consistent with further disclosures in Applicant’s specification. For example, Applicant’s specification recites “The temperature where material starts to exothermally degrade varies with the material in question, being typically between 260°C to 300°C for different types of plant biomass,” (page 4 Lines 6-9). Examiner notes that this disclosure is made in the sentence which directly follow above cited sentence containing the explicit definition of “the point where carbonization begins to occur”. This disclosure regarding the initiation of exothermal degradation of biomass typically being between 260 and 300 °C, seems to suggest that what Applicant considers to be “carbonization” begins in the range of 260-300 °C. If such is the case, this typical carbonization range is significantly more appropriate if Applicant is referring to the carbonization of specifically cellulose than if it were referring to the phenomenon of carbonization in general. In fact, hemicellulose is known to carbonize at temperatures significantly lower than 260 °C. As evidence, Examiner points to evidentiary reference Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”), which teaches that partial carbonization of hemicellulose occurs at a temperature of 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”).

In the interest of clarity, Examiner’s interpretation of the claims is summarized as follows:
In order to accelerate prosecution, Examiner has examined the claims in accordance with Applicant’s preferred interpretation, i.e. as excluding any and all carbonization of the biomass, including the carbonization of hemicellulose.
However, Examiner maintains that it is reasonable to interpret the claims as excluding only the carbonization of cellulose, and NOT the carbonization of other non-cellulose fractions of the biomass, e.g. hemicellulose. Such an interpretation is perfectly in light of explicit disclosures made in Applicants’ specification. For a detailed explanation of Examiner’s stance, see the discussion above.


The following are new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein a shielding gas, preferably steam, is used in the heat treatment”. This limitation is unclear, as it is unclear if the shielding gas is required to be steam, or if it is optional for the shielding gas to be steam.
In general, marking a claim limitation as “preferable” or the like will render said claim indefinite, as it suggests that said limitation is optional while also creating an impression that it ideally present.
For the purposes of examination, claim 3 has been interpreted as requiring a shielding gas, wherein the shielding gas is optionally steam.
To overcome this limitation, Applicant should amend claim 3 by either: 1) removing the phrase “preferably steam” from the claim; or 2) definitively specifying within the claim that the shielding gas is steam, e.g. by amending claim 3 to recite a limitation along the lines of --wherein the shielding gas is steam--. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (EP 3050943; English translation obtained from Espacenet), hereafter referred to as Dumas, in view of Boateng et al. (US 8,317,883), hereafter referred to as Boateng, and in view of evidence from Tumuluru et al. (“A review on biomass torrefaction process and product properties for energy applications”), hereafter referred to as Tumuluru, evidence from Liang et al. (“Thermal treatment of poplar hemicelluloses at 180 to 220 °C under nitrogen atmosphere”), hereafter referred to as Liang, and evidence from Milosavljevic et al. (“Thermal Effects in Cellulose Pyrolysis: Relationship to Char Formation Processes”), hereafter referred to as Milosavljevic.
With regard to claim 1: Dumas teaches a method of heat treating a lignocellulosic (LC) biomass, i.e. by torrefying/roasting said biomass (paragraphs [0001]-[0002] and [0023]-[0026]). Lignocellulosic biomass is understood to be plant biomass. Note: The term “roasting” is often used in the art synonymously with “torrefaction”. Furthermore, is should be noted that the word from which “roasting” has been translated is “torréfaction”.
The method of Dumas comprising, heat treating (torrefying/roasting) the biomass at a temperature ranging from 140-200 °C (paragraph [0026]). Dumas explicitly teaches preferred embodiments wherein the heat treatment is carried out at temperatures of 140 °C, 160 °C, 175 °C, 190 °C, of 200 °C (paragraph [0026]).
Heat treatment of lignocellulosic biomass at temperatures below 220 °C is understood avoid any carbonization of said biomass. In other words, it is understood that lignocellulosic biomass will not undergo carbonization at temperatures below 220 °C. As evidence, Examiner points to Tumuluru, which teaches that carbonization of lignocellulosic biomass does not begin to occur until temperatures above 200 °C are reached, at which point hemicellulose begins to carbonize (See Table 2, Figure 3, section titled “Temperature effect on the biomass components” [pages 387-388], section titled “Biomass reactions” [pages 388-390]). Tumuluru fails to point out the specific temperature at which carbonization of Hemicellulose begins. However, it is understood that carbonization of hemicellulose will not occur at 200 °C, and will only occur at temperatures higher than that. As evidence, Examiner points to Liang, which teaches that partial carbonization of hemicellulose occurs at a temperature of 220 °C (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”). It is noted that Liang also carried out heat treatment of hemicellulose specifically at a temperature of 200 °C, recorded the results thereof, and did not report any carbonization of hemicellulose at said temperature (abstract, sections titled “XRD Analysis”, “DTG Analysis”, and “conclusions”), thus indicating that heat treatment of biomass at a temperature of 200 °C will not cause carbonization of hemicellulose. 
It is understood that any thermal degradation of cellulose that takes place at or below 200 °C will be endothermic, i.e. NOT exothermic. As evidence, Examiner points to Milosavljevic and Tumuluru. Milosavljevic teaches that pyrolysis (thermal decomposition) of cellulose is endothermic in the absence of char formation (section titled “Thermochemistry of Pyrolysis” [page 657] and Figure 8 [page 658]). In other words, Milosavljevic indicates that, in a process wherein cellulose is pyrolysed but not converted into char (carbonized), the thermal degradation (pyrolysis) of said cellulose will be endothermic. Tumuluru teaches that cellulose does not begin to convert into char (carbonize) until the heat treatment temperature reaches well above 200 °C (See Table 2, Figure 3, section titled “Temperature effect on the biomass components” [pages 387-388], section titled “Biomass reactions” [pages 388-390]). In fact, Tumuluru indicates that thermal degradation of cellulose will not begin at all until a heat treatment temperatures reach at least 240 °C (See section titled “Biomass reactions” subsection titled “Cellulose:” [page 389]). In view of the forgoing, it is understood that, at temperatures of 200 °C or less, cellulose will not undergo exothermal degradation, if it undergoes thermal degradation at all. 
 As discussed above, Dumas explicitly teaches preferred embodiments wherein the heat treatment is carried out at temperatures of 175 °C, 190 °C, or 200 °C (paragraph [0026]). As explained above, heat treatment of lignocellulosic biomass at temperatures below 220 °C is understood to avoid carbonization of the biomass, as well as any exothermic thermal degradation of cellulose. Therefore, Dumas explicitly teaches several embodiments of heat treating biomass at temperatures (175 °C, 190 °C, 200 °C) which are higher than 160 °C and below a temperature at which carbonization begins to occur, defined as before initiation of exothermal degradation of cellulose. In view of the cited evidence from Tumuluru and Milosavljevic, it is understood that biomass will not be carbonized in at least these hree embodiments of Dumas. 
The method of Dumas further comprises collecting vent gas steam, i.e. a mixture of condensable products (species that are condensable at room temperature) and non-condensable products (products which are incondensable at room temperature) (paragraphs [0031]-[0035]), wherein collecting the products includes condensing said vent gas steam comprises condensing components from said vent gas steam (paragraph [0032]). Dumas teaches that the vent gas steam will include a variety of condensable components including acetic acid, propionic acid, furfural, formic acid, methanol, etc. (paragraph [0035]).
Dumas does not explicitly teach steps of directing the vent gas stream from the heat treatment to a series of condensers connected to each other to provide flow of the vent gas stream through said series of condensers, and collecting at least part of the components of the vent gas steam in each condenser, wherein each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series, wherein the first condenser in the series is set at a temperature that is lower than the temperature in the heat treatment chamber, and wherein the series of condensers comprises at least two condensers is set at a temperature of above 100 °C and at least one condenser set at a temperature of below 100 °C.
However, it is known in the art to use fractional condensation following pyrolysis of biomass to recover distinct fractions of pyrolysis off gas. For example, Boateng teaches a method of producing bio-oil from plant biomass (abstract), the method comprising pyrolysing the biomass to produce a vent gas comprised of bio-oil and non-condensable gases, and condensing the bio-oil by directing the vent gas stream to a series of condensers (condenser train) and collecting at least part of the components of the vent gas steam in each condenser, wherein later condensers are set at temperatures that are lower than the temperatures in earlier condensers in the series, and wherein the first condenser in the series is set at a temperature that is lower than the pyrolysis temperature, and wherein the series of condensers comprises at least one condenser (condenser # 1) set at a temperature of above 100 °C and at least one condenser (condenser #4) set at a temperature of below 100 °C (abstract, Table 3, Figure 1, Column 8 Line 49-Column 9 Line 8, Column 9 Line 65-Column 10 Line 65). Boateng teaches that the use of condensers in series, i.e. the use of the condenser train allows for the in situ fractionation of bio-oil (Column 10 Lines 10-15). Note: It is understood that torrefaction/roasting (the heat treatment performed in Dumas) is a mild form of pyrolysis (For evidence, see Tumuluru: section titled “Torrefaction Process Technique). 
As discussed above, the heat treatment process of Dumas produces vent gas (mixture of condensable and non-condensable products) comprising a plurality of condensable products including acetic acid, furfural, formic acid, methanol, etc. (abstract, Figure 3, sections titled “Composition of off-gas products produced during torrefaction” and “condensable products”). A person having ordinary skill in the art would find it desirable to fractionate the components of the vent gas in Dumas in order to obtain individual components thereof in a pure or relatively pure state. Furthermore, many of the compounds present in the vent gas have differing boiling points. Specifically, furfural has a boiling point of 161.7 °C, propionic acid has a boiling point of 141 °C, acetic acid has a boiling point of 118 °C, formic acid has a boiling point of 100.8 °C, and methanol has a boiling point of 64.7 °C. Said difference in boiling points between the components in the vent gas would indicate to one of ordinary skill in the art that said components could be successfully separated into several fractions by fractional condensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dumas in view of Boateng by adding steps of directing the vent gas stream from the heat treatment (torrefaction/roasting) to a series of condensers connected to each other to provide flow of the vent gas stream through said series of condensers, and collecting at least part of the components of the vent gas steam in each condenser, i.e. by providing a plurality of condensers comprising, in series, a first condenser operating in the vicinity of 161.7 °C for condensing a furfural fraction of the vent gas, a second condenser in the vicinity of 141 °C for condensing a propionic acid fraction, a third condenser operating in the vicinity of 118 °C for condensing an acetic acid and lactic acid fraction, a fourth condenser operating in the vicinity of 100.8 °C for condensing a formic acid fraction, and a fifth condenser operating in the vicinity of 64.7 °C for condensing a methanol fraction, in order to carry out in situ fractionation of the condensable components in the vent gas of Dumas and obtain said condensable components in relatively pure states.
In modified Dumas as proposed above, each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series, the first condenser in the series is set at a temperature (a temperature in the vicinity of 161.7 °C) that is lower than the temperature in the heat treatment chamber (175 °C, 190 °C, or 200 °C), and the series of condensers comprises at least three condensers set at a temperature of above 100 °C (the first, second, and third condensers) and at least one condenser set at a temperature of below 100 °C (the fifth condenser).
With regard to claim 3: In modified Dumas, a shielding gas (nitrogen, N-2) is used in the heat treatment (Dumas: Paragraphs [0024] and [0026]).
With regard to claim 4: As discussed in the rejection of claim 1 above, the first condenser in the series of condensers is set at a temperature above 100 °C, i.e. a temperature in the vicinity of 161.7 °C, eh second condenser in the series of condenser is set at a temperature above 100 °C, i.e. a temperature in the vicinity of 161.7 °C, and at least one condenser after the first and second condensers, i.e. the fifth condenser, is set at a temperature below 100 °C, i.e. a temperature in the vicinity of 64.7 °C (see 103 rejection of claim 1 above for details).
With regard to claim 5: The condenser series comprises condensers (the first and second condensers) set above 130 °C, at least one condenser (the third condenser) set at a temperature above 100 °C and below 120 °C, and at least one condenser (the fifth condenser) set at a temperature of below 100 °C (see 103 rejection of claim 1 above for details).
With regard to claim 6: The plant biomass may be wood (Dumas: paragraph [0018]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas in view of Boateng, and in view of evidence from Tumuluru, evidence from Liang, and evidence from Milosavljevic, as applied to claim 1 above, and in further view of Tumuluru. 
With regard to claim 7: Modified Dumas does not explicitly teach that the plant biomass is dried prior to heat treatment.
However, it is notoriously well known to dry biomass prior to subjecting it to heat treatment in the form of roasting/torrefaction. Specifically, it is understood that a greater amount of energy will be required to roast/torrefy wet biomass, as opposed to dry biomass, because heating wet biomass will result in water therein absorbing heat, e.g. as said water heated to a higher temperature and eventually vaporized, that would otherwise go toward the roasting/torrefaction of the biomass. Tumuluru teaches drying plant biomass prior to heat treatment (torrefaction) thereof (Tumuluru: Sections titled “Torrefaction Process Technique” and “biomass reactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dumas in view of Tumuluru by adding a step of drying the plant biomass prior to heat treatment thereof, in order to reduce the amount of energy required by the heat treatment step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772